DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 217 827, previously cited, in view of CA 02836301, previously cited.

Regarding claim 25, the DE ‘827 reference teaches a parking robot for a motor vehicle, comprising:
a parking robot body, 2;
a pair of wheel support arms, 7a and 7b, each positioned at different ends of a lower portion of the parking robot body, wherein the wheel support arms are configured to extend and retract laterally in a generally perpendicular direction from the parking robot body, see figures 1 and 2;
wherein the wheel support arms are configured to engage and lift a wheel of the motor vehicle by extending towards the wheel, see lines 96+.
The DE ‘287 reference does not teach a wheel retention arm, as claimed.  CA ‘301 teaches a wheel dolly with wheel support arms and a wheel retention arm, 4, coupled to a top portion of the 
It would have been obvious to one of ordinary skill in the prior art to combine the wheel retention arm, as taught by the CA ‘301 reference, with the parking robot of the DE ‘827 reference in order to more securely hold the wheel of a vehicle by clamping the wheel from the top and bottom between the wheel arms while the parking robot is in operation.

Regarding claim 26, the DE ‘827 reference teaches the parking robot body comprises a processor device and a sensor unit communicatively coupled to the processing device to navigate the robot body autonomously to the motor vehicle, see lines 289+ of translation.

Regarding claim 27, DE ‘827 teaches the wheel support arms each include a slip roll, 9a and 9b.

Regarding claim 28, the DE ‘827 reference teaches each slip roll for each of the wheel support arms Is configured to rotate parallel relative to an axle of the motor vehicle to engage and lift the wheel, see figures 1 and 2 and lines 418+.

Regarding claim 29, the CA ‘301 reference teaches the wheel retention arm comprises a slip roller having an axis of rotation having an angle greater than 0 degrees and smaller than 90 degrees relative to an axel of the motor vehicle when in an extended position while engaging the wheel, and 

Regarding claim 30, the DE ‘;827 reference teaches the parking robot body comprises an electric drive machine, 3, a battery for supplying electric energy to the electric drive machine, and at least one drive wheel for moving the parking robot.

Allowable Subject Matter
Claims 11-24 are allowed.
Applicant claims a parking robot for a motor including a parking robot body and a sensor unit, wheel support arms that extend and retract laterally using data from the sensor unit, and a wheel retention arm to extend and retract vertically based on data from the sensor unit.
Previously cited DE 10 2017 217 827 is considered the best prior art, but as noted in the non-final rejection, it does not teach the wheel retention arm.  Examiner previous cited CA 02836301 to teach the claimed retention arm.  However, applicants successfully argues that the combination of references fails to teach the applicant’s claimed invention.  The wheel retention arm of the prior art is not found to be moved using data from a sensor, see US 2017/0320715, US 2015/0290972, US 4,401,405, which all teach retention arms that are moved manually.  As such, the examiner has found that the applicant’s claimed invention defines over the prior art.

Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive. With respect to claims 24-30, the applicant’s arguments were not found persuasive.

Regarding the applicant’s argument to the rejection of claims 11-24, these have been found persuasive.  As stated above, the prior art does not teach the sensor unit, as claimed, which controls movement of the wheel support arms and retention arms.  As such, claims 11-24 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



11 February 2021